Exhibit 10.37

 

Picture 1 [ll20181231ex1037337d8001.jpg]

3000 John Deere Road, Toano, VA  23168

Phone: (757) 259-4280.• Fax (757) 259-7293

www.lumberliquidators.com

 

 

 

May 17, 2018

 

 

VIA EMAIL (                     )

 

 

 

Charles Tyson

 

 

 

 

 

 

 

Re:    Revised Offer Letter

 

 

Dear Charles:

This letter confirms our offer of employment to you with Lumber Liquidators
Holdings, Inc. or one of its subsidiaries (individually and collectively, as
applicable, “Lumber Liquidators” or the “Company”) and replaces all previous
offer letters sent to you.  The details of our offer are as follows:

    Title:  Chief Customer Experience Officer (CCEO)

    Location:  Toano/Richmond, Virginia

    Reports to: Dennis Knowles, President and CEO

    Start Date:  June 4, 2018  (or as modified based upon mutual agreement
between you and Dennis Knowles).

    Annual Base Salary:  $500,000. Lumber Liquidators currently processes
payroll on a weekly basis.  This is subject to change.  We strongly encourage
employees to receive their pay via direct deposit.

    Incentive Plan:  You will be eligible to participate in the Annual Bonus
Plan for Executive Management (the “Bonus Plan”).  Your 100% target payout under
the Bonus Plan will be equal to 70% of your annual base salary, with the
opportunity to earn a maximum of 200% of your target payout based on Lumber
Liquidators’ performance against certain financial objectives.  For 2018, any
earned bonus payout will be pro-rated for your date of hire in
2018.  Notwithstanding the foregoing, the awarding (or decision not to award) a
payment under the Bonus Plan and the amount thereof, is a decision left to the
sole discretion of Lumber Liquidators.  Further, the Bonus Plan is subject to
amendment, modification and/or termination by Lumber Liquidators in its sole and
absolute discretion.  To the extent there is any conflict between this Offer
Letter and the language of the Bonus Plan, the Bonus Plan shall control.

    Equity:  Lumber Liquidators has recommended to the Compensation Committee
of its Board of Directors that you receive a one-time, new-hire award of equity
with a total





1

--------------------------------------------------------------------------------

 



cumulative value of $1,000,000.  The Company has recommended that 100% of such
award be in the form of options.  The valuation of the options will be made
using the Black-Scholes-Merton method as of the date of award.   If approved by
the Compensation Committee, any award will be granted under, subject to and
governed by the Lumber Liquidators Holdings, Inc. Amended and Restated 2011
Equity Compensation Plan, and shall be evidenced by a grant agreement.  The
agreement will specify, among other things, the vesting schedule, consequences
of termination of employment and other applicable terms and conditions.  The
anticipated vesting schedule of the options are as follows:  beginning on the
first anniversary of the grant date and for a total of three  (3) years, 33.33%
of the grant will vest on anniversary date. While it is expected that the
Compensation Committee will next approve an award of equity by the Company
approximately three (3) business days after the Company publicly announces its
financial results for Q2-2018, the timing and amount of any such award to you is
subject to the absolute discretion of the Compensation Committee.  You may be
eligible for future annual equity awards based on an assessment of your job
performance and recommendation made by the CEO.  The amount of any such future
award will not be reflective of this new hire grant and will be scaled, and
comparable in amount and type to annual awards given to similarly situated
executives and within the Company’s approved award parameters.  All awards
require approval of the Compensation Committee.  As an employee, you will be
subject to the expectations and restrictions of Lumber Liquidators’ Insider
Trading Policy, a copy of which is provided at the time of hire and is available
upon request to Human Resources.

    Area(s) of Responsibility:  The duties, responsibilities and essential
functions of the Chief Customer Experience Officer are outlined in the current
Job Description/Position Summary Document (March 2018) and are subject to change
at the discretion of the Company.  As presented, this role has direct control
and oversight of: (1) Digital, (2) Omni-Channel, (3) Creative, (4) Web Design,
(5) Strategy & Business Development, (6) Customer Care/Contact Center, (7)
Pricing, (8) Merchandising, (9) Marketing, (10) Sourcing and (11) the China
RO.  As part of this offer, the Company has agreed to evaluate the duties of
this position within twelve months of hire with the intent of adding Store
Operations as an additional area of responsibility.

    Director and Officer Stock Ownership Guidelines: In order to align the
financial interests of executives with those of the Company’s stockholders and
to further promote the Company’s commitment to sound corporate governance, you
will be subject to the following stock ownership requirement:

 

Position

Value of Shares

Chief Customer Experience Officer (CCEO)

3 times base salary

 

The participants in the Ownership Guidelines are expected to meet the
applicable guideline no more than five (5) years after first becoming subject to
them and are expected to continuously own sufficient shares to meet the
applicable guideline once attained.  Stock that may be considered in determining
compliance with the Ownership Guidelines includes:





2

--------------------------------------------------------------------------------

 



Shares owned directly by the participant or indirectly by the participant
through (i) his or her immediate family members (as defined in the Ownership
Guidelines) residing in the same household or (ii) trusts for the benefit of the
participant or his or her immediate family members;

i.    Vested shares of restricted stock held by the participant;

ii.   Shares underlying vested stock options held by the participant that are
“in the money”; and

iii.  Shares held pursuant to the Lumber Liquidators Holdings, Inc. Outside
Director Deferral Plan (the “Deferral Plan”) (i.e., deferred stock units).

The Compensation Committee shall be responsible for monitoring the application
of the Ownership Guidelines and has sole discretion to alter or change these
requirements at any time.

    Relocation Expense Reimbursement:  This position is based in the corporate
offices in Toano and Richmond, VA.  Financial support will be provided to cover
reasonable relocation expenses from your home in                          to the
Toano/Richmond, VA area.  You will be provided with up to $200,000 (relocation
expenses that are not tax deductible will be grossed up at 35%) in relocation
expense reimbursement in accordance with the company’s relocation policy
provided you sign and return to us a Relocation Expense Agreement.  In the event
you voluntarily resign your employment from Lumber Liquidators for any reason
prior to completing two (2) full years of employment, you shall be obligated to
repay this relocation payment and any related gross up (together, the
“relocation payment”) to Lumber Liquidators as follows: (i) before one (1) year,
full repayment of the relocation payment, or (ii) after one (1) year but before
two (2) years, 50% repayment of the relocation payment; that such repayment
shall be due within thirty (30) days of the termination of your employment; and
that you acknowledge that Lumber Liquidators has the right to reduce any final
compensation payment to you by the amount owed to Lumber Liquidators under this
section.  Your final relocation date will be determined as mutually agreed upon
between Dennis Knowles and you.

    Severance Benefit:  In consideration of the Employee’s continued employment
with the Company and its subsidiaries, the Company desires to provide the
Employee with certain compensation and benefits set forth in the Severance
Agreement in order to ameliorate the financial and career impact on the Employee
if the Employee’s employment with the Company and its subsidiaries is terminated
under certain circumstances.

    Performance Review and Merit Increase:  Your performance will be reviewed
periodically with you by your supervisor, but no less than annually.  Merit
increases are discretionary based on performance and business considerations.

    Benefits Eligibility:  You will be eligible to participate in benefit plans
offered through Lumber Liquidators per the terms and conditions of those plans.
 During your orientation, you will be given more information regarding these
plans and a copy of our 2018/2019 benefits summary if you did not previously
receive one.  Following your first day of employment, you will also be able to
access the full 2018/2019 Benefits Guide on our Company intranet.





3

--------------------------------------------------------------------------------

 



    Paid Time Off (PTO):  Per the terms and conditions of the Lumber
Liquidators Paid Time Off (“PTO”) Policy, you will be eligible to accrue up to a
maximum of 200 hours of PTO annually and thereafter until your service
milestones result in a higher annual accrual amount.  Your 2018 accrual will be
pro-rated based on your actual date of hire.

    Holidays:  Lumber Liquidators observes six scheduled holidays each
year.  Those holidays currently are New Year’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day, and Christmas Day. The holiday schedule is
established in advance of each year and is subject to change.

This offer of employment is contingent on (1) satisfactory completion of all
pre-hire assessments and evaluations, (2)  satisfactory results of a drug
screening test, (3)  executive background verification, (4)  your executing the
Confidentiality, Non-Solicitation and Non-Competition Agreement, and (5)  your
ability to show that you are eligible to work in the United States.

On your first day of employment, you will be required to provide your social
security card for payroll purposes, and proof of identity and employment
eligibility in order to complete an Employment Eligibility Verification (I-9)
form.  A list of acceptable documents is enclosed.  Please note that, if you do
not have one document from List A, you must bring one document from List B and
one document from List C.

Please ensure that you bring the proper documentation with you on your first day
of employment.  Your subsequent failure to provide the necessary documentation
as required by federal law may result in the termination of your
employment.  Please note that your name for payroll purposes must match exactly
with your social security records. To expedite the orientation process, please
complete the attached forms and bring these with you your first day.

Please acknowledge your acceptance of this offer by signing and returning a copy
of this letter and any Incorporated Documents, all in their entirety, no later
than Monday, May 21, 2018 to me via email to                        .   By
signing this offer, you are, among other things, representing to Lumber
Liquidators that there are no legal or equitable agreements or restrictions that
would prevent, limit, impair or otherwise compromise your ability to comply with
the terms of this offer and perform on behalf of Lumber Liquidators.

Please note that your employment with Lumber Liquidators is at-will and neither
this document nor any other oral or written representations may be considered a
contract of employment for any specific length of time.  You retain the option,
as does Lumber Liquidators, of ending your employment with Lumber Liquidators at
any time, with or without notice and with or without cause.

If you have questions regarding any of the above, please feel free to contact me
by telephone at                              (office) or
                             (mobile), or by email.

We look forward to you joining the Lumber Liquidators team and working with you
to further our success.

Sincerely,





4

--------------------------------------------------------------------------------

 



/s/ Jay Keith

Jay L Keith

Vice President, Human Resources

ACKNOWLEDGEMENT and AGREEMENT:  As indicated by my signature below on this
letter, I acknowledge its receipt and my understanding and acceptance of its
contents.  I agree that should I terminate employment with Lumber Liquidators or
if my employment is terminated for cause, any monies owed for reimbursement of
expenses or other sums under this offer letter will be deducted from my final
paychecks.

 

 

 

 

 

Signature:

 /s/ Charles Tyson

 

Date:

 5/18/2018

 

Charles Tyson

 

 

 

 

 

 

 

 

cc:     Dennis Knowles, President and CEO

 

 

 

 

Attachments: Confidentiality, Non-Solicitation and Non-Competition Agreement,
Severance Agreement

5

--------------------------------------------------------------------------------